Citation Nr: 1529937	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  07-29 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a neck disorder.  

2. Entitlement to service connection for a right shoulder disorder.  

3. Entitlement to an evaluation in excess of 10 percent for right foot plantar scar residuals, to include entitlement to a separate compensable disability evaluation for right foot nerve damage to include peripheral neuropathy.  

4. Entitlement to a total rating for compensation purposes based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to May 1980.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the RO which, in pertinent part, denied a compensable disability evaluation for the Veteran's right foot plantar scar residuals. In September 2008, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing has been incorporated into the record. In March 2009, the Board remanded the Veteran's claim for entitlement to an increased rating for the right foot plantar scar residuals to the RO for additional development.  

In December 2009, the RO increased the evaluation for the Veteran's right foot plantar scar residuals from noncompensable to 10 percent and effectuated the award as of July 23, 2009. In June 2010, the Board, in pertinent part, remanded the Veteran's claim for entitlement to an increased rating for the right foot plantar scar residuals to the RO for additional development.  

In an August 2010 rating decision, the RO denied the claim for entitlement to a TDIU; in a September 2012 rating decision, the RO denied the claims for entitlement to service connection for both a neck disorder and a right shoulder disorder. In a May 2013 decision, the Board, in pertinent part, increased the evaluation for the Veteran's right foot plantar scar residuals from noncompensable to 10 percent for the period prior to July 23, 2009, and denied an evaluation in excess of 10 percent for that disability for the period on and after July 23, 2009.  

The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court). In December 2013, the Court granted the Parties' Joint Motion for Remand (Joint Motion); vacated that portion of the May 2013 Board decision which denied an evaluation in excess of 10 percent for the Veteran's right foot plantar scar residuals; and remanded that issue to the Board for additional development of the record. 

In July 2014, the Board remanded the issues on appeal to the RO for additional development.  

Again, the Board notes that in the August 2010 decision, the RO denied a TDIU.  However, when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

The issues of entitlement to an earlier effective date for the assignment of the 10 percent rating for the right foot plantar scar residuals and the petition to reopen the previously denied claim for entitlement to service connection for a right knee disorder have been raised by the record in a July 2013 statement (right knee) and March 2015 statement (effective date, right foot plantar scar residuals) but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

A prior Court or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the July 2014 remand, the Board instructed the RO to schedule the Veteran for his requested Board video-conference hearing. To date, the requested Board video-conference hearing has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Board video-conference hearing in accordance with his request. The AOJ should notify the Veteran and his attorney of the date, time and place of the Board video-conference hearing.  See 38 C.F.R. § 20.704(b) (2014). After the Board video-conference hearing is conducted, or if the Veteran withdraws the Board video-conference hearing request or fails to report for the scheduled Board video-conference hearing, the claims file should be returned to the Board in accordance with appellate procedures. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

